In a criminal action, the Property Clerk of the Police Department of the City of New York appeals from an order of the Supreme Court, Queens County (O’Dwyer, J.), dated February 2, 1990, which denied a motion to vacate an undated prior order of the same court which directed it to return certain property to the defendant.
Ordered that the appeal is dismissed.
We find no statutory authority in the Criminal Procedure Law for an appeal by the Property Clerk from the order appealed from (see, CPL 450.10, 450.15, 450.20). Further, neither the provisions of Correction Law §§ 701 and 702 nor the Administrative Code of the City of New York § 14-140 provide a right to appeal. In the absence of statutory authority for the *443Property Clerk’s appeal, the appeal must be dismissed. Kunzeman, J. P., Sullivan, Balletta and Copertino, JJ., concur.